Name: Council Regulation (EEC) No 4222/88 of 19 December 1988 opening, allocating and providing for the administration of a Community tariff quota for certain wine of designated origin, originating in Algeria (1989)
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 No L 371 / 14 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4222 / 88 of 19 December 1988 opening, allocating and providing for the . administration of a Community tariff quota for certain wine of designated origin , originating in Algeria ( 1989) Whereas , for the period of application of this Regulation , it appears necessary to maintain an allocation between the Member States of the quotas concerned , since the administrations of the Member States are unable to provide by 1 January 1989 , for the administrative and technical conditions required for the Community management of quotas for these products originating in Algeria ; whereas it does , however , seem advisable to provide for a further increase in the Community reserve ; Whereas provision should be made for a mechanism to prevent , when the Community quota is not used up , goods from being imported into a Member State which has used up its share only after the full application of customs duties , or after having been diverted to another Member State whose share has not yet been used up ; whereas , under these circumstances , if, during the quota period , the Community reserve were to be almost entirely used up , Member States should return to the said reserve all of the unused portion of their initial shares so as to avoid part of the Community tariff quota from remaining unused in one Member State , when it could be used in others ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria 0 ) as amended by the Additional Protocol to , that Agreement ( 2 ) provides that certain wine of designated origin falling within CN codes ex 2204 21 25 , ex 2204 21 29 , ex 2204 21 35 or ex 2204 21 39 originating in Algeria shall be exempt from customs duties on import into the Community within the limits of a Community tariff quota of 200 000 hectolitres ; whereas the wine must be put up in containers holding two litres or less ; whereas the wine must be accompanied either by a certificate of designation oforigin in accordance with the model given in Annex D to the Agreement or , by way of derogation , by a document VI 1 or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 ( 3 ); Whereas , however , Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey on the other ( 4 ) provides for the Portuguese Republic to defer until 31 December 1990 the application of the preferential arrangements for the products in question ; whereas , consequently this Regulation does not apply to Portugal ; whereas the Community tariff quota in question should be opened for 1989 ; Whereas the wine in question is subject to compliance with the free-at-frontier reference price ; whereas , in order that such wine may benefit from this tariff quota , Article 54 of Regulation (EEC) No 822 / 87 ( 5 ) as last amended by Regulation (EEC) No 2964 / 88 ( 6 ) must be complied with ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the products in question into the Member States until the quota is exhausted ; Whereas , taking into account the traditional trends in trade , the allocation maintained between Member States must , so as to reflect as closely as possible the actual market trend of the products in question , be carried out pro rata the needs of the Member States , calculated , on the one hand , on the basis of the statistical data relating to imports of the said products from Algeria over a representative reference period and , on the other hand , on the basis of the economic outlook for the quota periods considered ; Whereas in this case , however , neither Community nor national statistics showing the breakdown for each type of wine in question are available and no reliable forecasts of future imports can be made ; whereas in these circumstances the quota volumes should be allocated in initial shares , account being taken ot the effective utilization of these wines on the markets of the various Member States ; ( 1 ) OJ No L 263 , 27 . 9 . 1978 , p. 2 . ( 2 ) OJ No L 297, 21 . 10 . 1987 , p. 2 . Whereas , to allow for the trend of imports of the products concerned in the various Member States , the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share and any additional requirements which might arise in the other Member States ; whereas , to afford importers in each Member State some degree of certainty , the first part of the tariff quota should be ( 3 ) OJ No L 343 , 20 . 12 . 1985 , p. 20 (4 ) OJ No L 250 , 1.9 . 1987 , p. 1 . ( s ) OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( «) OJ No L 269 , 29 . 9 . 1988 , p. 5 . 31 . 12 . 88 Official Journal of the European Communities No L 371 / 15 quota shares allocated to that economic union may be carried out by any one .of its members , set at a certain level , which in this case could be 40 % of the quota volume ; Whereas this form of administration requires close collaboration between the Member States and the Commission and the Commission must be able to keep account of quota utilization rates and inform the Member States accordingly; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the customs duties applicable in the Community , with the exception of Portugal , to imports of the following products shall be suspended at the level and within the limits of a Community tariff quota as shown below: Order No CN code Description Amount of quota( hi ) Quota . duty (% ) 09.1001 - ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 Wines entitled to one of the following designations of origin : Ai'n Besem-Bouira , M6d6a , Coteaux du Zaccar , Dahra , Coteaux de Tlemcen , of an actual alcoholic strength by volume not exceeding 15 % vol , in containers holding two litres or less , originating in Algeria 200 000 free 3 . The second part of the quota , amounting to 120 000 hectolitres , shall constitute the reserve . 4 . If an importer indicates that he is about to import any of the products in question into a Member State which does not participate in the initial allocation or which has exhausted its initial quota and applies to use the corresponding quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 5 . Without prejudice to Article 3 , the drawings made pursuant to paragraph 4 shall be valid until the end of the quota period . Within the limit of this tariff quota the Kingdom of Spain shall apply customs duties calculated in accordance with Regulation (EEC) No 2573 / 87 . 2 . The wine in question is subject to observance of the free-at-frontier reference price . The wine in question shall benefit from this tariff quota on condition that Article 54 of Regulation (EEC) No 822 / 87 is complied with . 3 . Each wine , when imported, shall be accompanied either by a certificate of designation of origin , issued by the relevant Algerian authority or , by way of derogation , by a document VI 1 or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 , in accordance with the model annexed to this Regulation . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two parts . 2 . The first part of the quota amounting to 80 000 hectolitres , shall be allocated among certain Member States ; the quota shares , which subject to Article 5 , shall be valid up to 31 December 1989 , shall be as follows: (hectolitres) Article 3 1 . Once at least 80% of the reserve of one of the tariff quotas , as defined in Article 2 ( 3 ), has been used up , the Commission shall inform the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the following provisions : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for the product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the Community reserve , by means of notification to the Commission , a quantity corresponding to these needs . Benelux 12 460 Denmark 6 340 Germany 5 870 France 54 300 United Kingdom 1 030 No L 371 / 16 Official Journal of the European Communities 31 . 12 . 88 the amount of that balance to the Member State making the last drawing . The requests for drawing , with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the reserve . If the quantities requested are greater than the available balance of the reserve , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit fixed by the Commission as from the date referred to in the first subparagraph of paragraph 2 , Member States shall be required to return to the reserve all the quantities which have not been used on that date , within the meaning of Article 5 ( 3 ) and (4 ). Article 5 1 . The Member States shall take all measures necessary to ensure that drawings of shares pursuant to Article 2 (4 ) and " Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quotas . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated for them . 3 . The Member States shall charge imports of the product against their shares as and when it is entered with the customs authorities for free circulation . 4 . The extent so which a Member State has used up its share shall be determined on the basis of imports of the product in question charged in accordance with paragraph 3 . Article 6 At the request of the Commission , Member States shall inform it of imports of the product concerned actually charged against their shares . Article 4 The Commission shall keep an account of the shares drawn by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to . which the reserves have been used up . It shall inform the Member States , of the amounts still in reserve after amounts have been returned thereto pursuant to Article 3 . It shall ensure that the drawing which uses up a reserve does not exceed the balance available and to this end shall notify Article 7 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 8 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the Council The President Th . PANGALOS ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 2.  Number  NumÃ ©ro :1 .  Exporter  Exportateur : (XXXX) 3. (Name of authority guaranteeing the designation of origin  Nom de l'organisme garantissant la dÃ ©no ­ mination d'origine) 4.  Consignee  Destinataire : 5 . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE 6.  Means of transport  Moyen de transport : 7 . (Designation of origin  Nom de la dÃ ©nomination d'origine) 8.  Place of unloading  Lieu de dÃ ©chargement : 9 . 10Marks and numbers, number 11 . and kind of packages  Marques et numÃ ©ros, nombre et nature des colis : Gross weight Poids brut Litres Litres 12. Litres ( in words)  Litres (en lettres) : 13. Certificate of the issuing authority  Visa de l'organisme Ã ©metteur : 14. Customs stamp  Visa de la douane : (See the translation under No 15  Voir traduction au n0 15) 15. We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Algerian legislation as entitled to the designation of origin ' '. The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu, suivant la loi algÃ ©rienne, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique. 16 .  (') Space reserved for additional details given in the exporting country. (') Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur.